13‐2919 
     In Re: Bank of America Corp. 
 1                                       
 2                                       
 3                                   In the 
 4                      United States Court of Appeals 
 5                        For the Second Circuit 
 6                               ________ 
 7                                    
 8                         AUGUST TERM, 2015 
 9                                    
10                      ARGUED: AUGUST 26, 2015 
11                      DECIDED: MARCH 17, 2015 
12                                   ‐ 
13                             No. 13‐2919 
14                                    
15               FLANAGAN, LIEBERMAN, HOFFMAN & SWAIM, 
16                              Appellant, 
17                                    
18                                  v. 
19                                    
20     OHIO PUBLIC EMPLOYEES RETIREMENT SYSTEM, STATE TEACHERS 
21                     RETIREMENT SYSTEM OF OHIO, 
22                          Movants‐Appellees, 
23                                    
24                                  v. 
25                                    
26   PUBLIC PENSION FUNDS, THE PUBLIC PENSION FUND GROUP, STEVEN J. 
27   SKLAR, AS (IRA ACCOUNT BENEFICIARY), ON BEHALF OF HIMSELF AND 
28     ALL OTHERS SIMILARLY SITUATED, RHONDA WILSON, MICHAEL R. 
29     BAHNMAIER, ALMA ALVAREZ, MARK ADAMS, ELIZABETH EAGEN, 
30          VERNON C. DAILEY, RICHARD ADAME, ARLENE KAHN, 
31       PETRA CHATMAN, STICHTING PENSIOENFONDS ABP, GRANT 
32   MITCHELL, NEW YORK STATE TEACHERSʹ RETIREMENT SYSTEM, PUBLIC 
33      EMPLOYEESʹ RETIREMENT ASSOCIATION OF COLORADO, STEVE R. 
34   GRABER, INDIVIDUALLY AND AS ASSIGNEE OF CLAIMS OF THE SRG 2008 
35     TRUST, SCHWAB SP500 INDEX FUND, SCHWAB 1000 INDEX FUND, 
36     SCHWAB INSTITUTIONAL SELECT SP500 FUND, SCHWAB DIVIDEND 
     2                                                      No. 13‐2919

 1   EQUITY FUND, SCHWAB CORE EQUITY FUND, SCHWAB PREMIER EQUITY 
 2      FUND, SCHWAB FUNDAMENTAL US LARGE COMPANY INDEX FUND, 
 3     SCHWAB TOTAL STOCK MARKET INDEX FUND, SCHWAB SP500 INDEX 
 4     PORTFOLIO, SCHWAB MARKETTRACK GROWTH, PORTFOLIO, SCHWAB 
 5        MARKETTRACK BALANCED PORTFOLIO, SCHWAB INVESTMENTS, 
 6   SCHWAB CAPITAL TRUST, DR. SALOMON MELGEN, FLOR MELGEN, SFM 
 7           HOLDINGS LIMITED PARTNERSHIP, INTERNATIONAL FUND 
 8     MANAGEMENT S.A., DEKA INTERNATIONAL S.A. LUXEMBURG, DEKA 
 9    INVESTMENT GMBH, DI, AARON KATZ, JOEL KATZ, JEREMY FINEBERG, 
10    SYLVIA WEISSMANN, PARKER FAMILY INVESTMENTS L.L.C., JEFFREY R. 
11   PARKER, THE 1997 JEFFREY R. PARKER FAMILY TRUST, DREW E. PARKER, 
12   THE 1994 DREW E. PARKER FAMILY TRUST, KEITH D. PARKER, JULIE M. 
13    SORIN, THE 1991 JEFFREY R. PARKER FAMILY TRUST, THE 1994 JULIE P. 
14     MANTELL FAMILY TRUST, MICHAEL A. PARKER, MARK D. WENDER, 
15   ELLIOT WENDER, PENINA WENDER, STANLEY L. WENDER, RAZELLE M. 
16      WENDER, JILL W. GOLDSTEIN, JERRY E. FINGER, AMBASSADOR LIFE 
17       INSURANCE COMPANY, SELECT INVESTORS EXCHANGE FUND, L.P., 
18        RICHARD FINGER, JEF FAMILY TRUST, 1976 REAL ESTATE TRUST, 
19         WALTER FINGER, THE JERRY E. FINGER FAMILY TRUST D/T/D 
20       12/28/1989, THE JERRY E. FINGER FAMILY TRUST, LEO R. JALENAK, 
21    PEGGY E. JALENAK, KERS & CO., ROBERT GEGNAS, 198 LOCHA DRIVE, 
22      JUPITER, FL 33458‐7752, STEVEN L. SHAPIRO, HARVEY M. MITNICK, 
23      NATHAN A. FRIEDMAN, BONNIE FRIEDMAN, KENNETH A. CIULLO, 
24    JOANNA CIULLO, THOMAS P. DINAPOLI, COMPTROLLER OF THE STATE 
25     OF NEW YORK, AS ADMINISTRATIVE HEAD OF THE NEW YORK STATE 
26    AND LOCAL RETIREMENT SYSTEMS AND AS SOLE TRUSTEE OF THE NEW 
27        YORK STATE COMMON RETIREMENT FUND, SCHWAB FINANCIAL 
28                               SERVICES FUND , 
29                             Plaintiffs‐Appellees, 
30                                         
31                                       v. 
32                                         
33    BANK OF AMERICA CORP., GARY A. CARLIN, NELSON CHAI, KENNETH 
34    D. LEWIS, JOHN A. THAIN, WILLIAM BARNET, III, FRANK P. BRAMBLE, 
35      SR., JOHN T. COLLINS, GARY L. COUNTRYMAN, TOMMY R. FRANKS, 
36        CHARLES K. GIFFORD, MONICA C. LOZANO, WALTER E. MASSEY, 
     3                                                       No. 13‐2919

 1   THOMAS J. MAY, PATRICIA E. MITCHELL, THOMAS M. RYAN, O. TEMPLE 
 2      SLOAN, JR., MEREDITH R. SPANGLER, ROBERT L. TILLMAN, JACKIE M. 
 3       WARD, MERRILL LYNCH & CO., INC., NEIL A. COTTY, JOE L. PRICE, 
 4        BANC OF AMERICA SECURITIES L.L.C., MERRILL LYNCH, PIERCE, 
 5        FENNER & SMITH INCORPORATED, BANK OF AMERICA, J. STEELE 
 6   ALPHIN, AMY WOODS BRINKLEY, BARBARA J. DESOER, LIAM E. MCGEE, 
 7          TIMOTHY J. MAYOPOULOS, BRIAN T. MOYNIHAN, BRUCE L. 
 8          HAMMONDS, RICHARD K. STRUTHERS, BANK OF AMERICA 
 9     CORPORATION CORPORATE BENEFITS COMMITTEE DEFENDANTS, BANK 
10    OF AMERICA COMPENSATION AND BENEFITS COMMITTEE DEFENDANTS, 
11      KEITH T. BANKS, TERESA BRENNER, CAROL T. CHRIST, ARMANDO M. 
12      CODINA, VIRGIS W. COLBERT, GREGORY CURL, JOHN D. FINNEGAN, 
13      GREGORY FLEMING, FOX‐PITT KELTON COCHRAN CARONIA WALLER 
14      (USA) L.L.C., J.C. FLOWERS & CO., L.L.C., JUDITH MAYHEW JONAS, 
15   PETER KRAUS, AULANA L. PETERS, JOSEPH W. PRUEHER, ANN N. REESE, 
16       MICHAEL ROSS, CHARLES O. ROSSOTTI, PETER STINGI, THOMAS K. 
17       MONTAG, BANK OF AMERICA CORPORATION, KENNETH D. DAVIS, 
18      MARTIN I. FINEBERG, KENNETH A. LEWIS, MERRILL LYNCH & CO., 4 
19     WORLD FINANCIAL CNETER, NEW YORK, NY 10080, JOSEPH L. PRICE, 
20                             Defendants‐Appellees. 
21                                   ________ 
22                                        
23                Appeal from the United States District Court 
24                    for the Southern District of New York. 
25                   No. 09 MD 2058 – P. Kevin Castel, Judge. 
26                                   ________ 
27                                        
28   Before: WALKER, JACOBS, and LIVINGSTON, Circuit Judges. 
29                                   ________ 
30    
31          Petitioner‐appellant Flanagan, Lieberman, Hoffman & Swaim 

32   (“Flanagan”) appeals from the decision of the United States District 

33   Court for the Southern District of New York (Castel, J.) denying the 

34   law firm’s request for attorneys’ fees drawn from a settlement fund 
     4                                                                No. 13‐2919

 1   in a consolidated securities class action.  Two of the lead plaintiffs in 

 2   the  class  action  had  retained  Flanagan  shortly  before  the 

 3   consolidation  of  the  action  and,  after  the  appointment  of  several 

 4   other  firms  as  co‐lead  counsel,  Flanagan  had  continued  to  work  as 

 5   non‐lead  counsel.    The  district  court  held  that  Flanagan  was  not 

 6   entitled  to  its  requested  fee  because,  contrary  to  the  contentions  of 

 7   the  class’s  lead  plaintiffs,  Flanagan’s  efforts  had  not  provided  a 

 8   benefit  to  the  class.    We  conclude  that  the  district  court  analyzed 

 9   Flanagan’s  request  under  an  incorrect  standard.    Accordingly,  we 

10   VACATE  the  district  court’s  orders  denying  Flanagan’s  fee  request 

11   and REMAND the case for further proceedings consistent with this 

12   opinion. 

13                                    ________ 
14                                         
15                        KEVIN  P.  PARKER  (Michelle  M.  Carreras,  Evan  M. 
16                        Janush,  Arthur  Miller,  on  the  brief),  The  Lanier 
17                        Law Firm, P.C., Houston, TX, for Appellant. 

18                                     ________ 
19    
20   JOHN M. WALKER, JR., Circuit Judge: 

21          Petitioner‐appellant Flanagan, Lieberman, Hoffman & Swaim 

22   (“Flanagan”) appeals from the decision of the United States District 

23   Court for the Southern District of New York (Castel, J.) denying the 

24   law firm’s request for attorneys’ fees drawn from a settlement fund 

25   in a consolidated securities class action.  Two of the lead plaintiffs in 
     5                                                                No. 13‐2919

 1   the  class  action  had  retained  Flanagan  shortly  before  the 

 2   consolidation  of  the  action  and,  after  the  appointment  of  several 

 3   other  firms  as  co‐lead  counsel,  Flanagan  had  continued  to  work  as 

 4   non‐lead  counsel.    The  district  court  held  that  Flanagan  was  not 

 5   entitled  to  its  requested  fee  because,  contrary  to  the  contentions  of 

 6   the  class’s  lead  plaintiffs,  Flanagan’s  efforts  had  not  provided  a 

 7   benefit  to  the  class.    We  conclude  that  the  district  court  analyzed 

 8   Flanagan’s  request  under  an  incorrect  standard.    Accordingly,  we 

 9   VACATE  the  district  court’s  orders  denying  Flanagan’s  fee  request 

10   and REMAND the case for further proceedings consistent with this 

11   opinion. 


12                                BACKGROUND 

13          In  April  2009,  the  Ohio  Public  Employees  Retirement  System 

14   and  the  State  Teachers  Retirement  System  of  Ohio  (collectively, 

15   “Ohio  Lead  Plaintiffs”)  hired  Flanagan  to  represent  them  in  an 

16   action  against  Bank  of  America,  Merrill  Lynch,  and  several  officers 

17   and directors of the two companies.  Ohio Lead Plaintiffs’ action was 

18   one  of  twenty‐eight  separate  securities  lawsuits  alleging  the 

19   insufficiency  of  public  disclosures  made  in  connection  with  the 

20   companies’  merger.    On  April  14,  2009,  Flanagan  and  the  Ohio 

21   Attorney  General,  acting  on  behalf  of  Ohio  Lead  Plaintiffs  and  as 

22   their statutory legal counsel, executed a retention agreement.  Ohio 

23   Lead  Plaintiffs  also  retained  the  law  firms  of  Bernstein,  Litowitz, 
     6                                                               No. 13‐2919

 1   Berger  &  Grossman  (“BLB&G”)  and  Kaplan,  Fox  &  Kilsheimer 

 2   (“Kaplan Fox”).  

 3          On  June  30,  2009,  the  United  States  District  Court  for  the 

 4   Southern  District  of  New  York  (Chin,  J.)  consolidated  the  twenty‐

 5   eight separate actions into a single class action lawsuit.  The district 

 6   court  then  appointed  a  group  of  Lead  Plaintiffs  that  included  Ohio 

 7   Lead  Plaintiffs.    The  district  court  also  appointed  BLB&G;  Kaplan 

 8   Fox; and Kessler, Topaz Meltzer & Check as Co‐Lead Counsel.  All 

 9   Lead  Plaintiffs  (including  Ohio  Lead  Plaintiffs)  had  executed 

10   retainer  agreements  with  their  respective  counsel  (including  Co‐

11   Lead Counsel and Flanagan) that included an identical fee schedule.  

12   The  fee  schedule  capped  total  attorneys’  fees  for  the  actions  at  a 

13   specific percentage of class recovery; the fee schedule was set forth 

14   in  a  grid,  such  that  the  percentage  compensation  was  graduated 

15   according to settlement amount and status of the case at the time of 

16   resolution. 

17          Flanagan’s  involvement  with  the  case  continued  after  the 

18   appointment  of  Lead  Plaintiffs  and  Co‐Lead  Counsel.    Flanagan 

19   devoted  7,576.25  hours  to  the  suit  (for  which  the  firm  later  sought 

20   $3,417,283.75  in  fees)  and  advanced  $12,843.28  in  expenses.    At  the 

21   request  of  Co‐Lead  Counsel,  Flanagan  performed  discovery  work; 

22   assisted  in  the  selection  and  preparation  of  expert  witnesses;  and 

23   provided  analysis  of  legal  developments,  strategy,  discovery 
     7                                                                 No. 13‐2919

 1   matters,  and  trial  matters.    Flanagan  also  attended  all  mediations, 

 2   mock trials, focus groups, and trial and settlement strategy sessions.  

 3   The firm, however, never filed a notice of appearance in the case. 

 4          Lead  Plaintiffs  ultimately  agreed  to  settle  their  claims  for 

 5   $2,425,000,000.    On  February  19,  2013,  with  the  prior  approval  of 

 6   Lead  Plaintiffs,  Co‐Lead  Counsel  filed  a  request  that  “Plaintiffs’ 

 7   Counsel”  be  awarded  attorneys’  fees  in  an  amount  representing 

 8   6.56%  of  the  settlement  fund  less  Plaintiffs’  Counsel’s  expenses 

 9   (amounting  to  $158,549,766.46  in  total  fees),  as  well  as 

10   reimbursement  of  $8,082,828.32  in  litigation  expenses.    As  support 

11   for  the  requested  percentage,  Co‐Lead  Counsel  affirmed  that 

12   Plaintiffs’  Counsel  had  expended  193,547  hours  in  the  litigation, 

13   amounting  to  a  lodestar  value  of  $88,307,135;  the  requested  fees 

14   yielded a multiplier of 1.8 on the lodestar.  The fee request explicitly 

15   defined “Plaintiffs’ Counsel” to include Flanagan.  The request also 

16   included  Flanagan’s  hours  and  expenses  in  its  hour  and  expense 

17   totals. 

18          On  April  5,  2013,  the  district  court  (Castel,  J.)  conducted  a 

19   hearing  on  the  fee  request.    Max  Berger,  an  attorney  from  BLB&G 

20   who  represented  Co‐Lead  Counsel,  confirmed  that  “all  five  lead 

21   plaintiffs have approved the fee request” and that “the request was 

22   authorized under the fee grid in the retainer agreements entered into 

23   in  this  action  with  the  lead  plaintiffs.”  App.  167.    Berger  told  the 
     8                                                                 No. 13‐2919

 1   district  court  that  “lead  plaintiff’s  counsel  functioned  exceedingly 

 2   well  together  .  .  .  [a]nd  everybody  contributed  materially  to  the 

 3   litigation.” App. 172.  After the district court questioned Flanagan’s 

 4   entitlement  to  any  fee,  Berger  defended  Flanagan’s  specific 

 5   contributions. 

 6          The  district  court  denied  the  portion  of  the  fee  request 

 7   pertaining to Flanagan’s fees and expenses.  The district court noted 

 8   that  it  was  not  contesting  that  Flanagan  may  have  done  “valuable 

 9   work”  in  the  litigation  and  explicitly  declined  to  challenge 

10   Flanagan’s  claims  regarding  the  quantity  and  nature  of  that  work. 

11   The  district  court,  however,  concluded  that  Flanagan’s  efforts  had 

12   not  provided  a  benefit  to  the  class.  In  doing  so,  the  district  court 

13   emphasized  that  (a)  Flanagan  had  never  been  appointed  class 

14   counsel,  (b)  Flanagan  had  not  filed  a  notice  of  appearance  in  the 

15   case,  and  (c)  Ohio  Lead  Plaintiffs  did  not  mention  Flanagan  in 

16   declarations  they  submitted  in  support  of  the  fee  request.    The 

17   district court also ordered that Co‐Lead Counsel could not share any 

18   portion  of  their  own  fees  with  Flanagan  without  permission  from 

19   the court. 

20          On  April  8,  2013,  the  district  court  entered  an  order  that 

21   awarded  Co‐Lead  Counsel  attorneys’  fees  in  the  amount  of 

22   $152,414,235.89, plus interest, and litigation expenses in the amount 

23   of  $8,069,985.04.    The  order  reiterated  that  Co‐Lead  Counsel  could 
     9                                                                   No. 13‐2919

 1   not share their award “with any person not associated with Co‐Lead 

 2   Counsel’s law firms, absent an order from the Court.” App. 201. 

 3          On  April  11,  2013,  the  district  court  entered  a  further  order 

 4   denying any fee award or reimbursement to Flanagan.  Citing Victor 

 5   v. Argent Classic Convertible Arbitrage Fund L.P., which held non‐lead 

 6   counsel  entitled  to  reasonable  attorneys’  fees  for  work  completed 

 7   prior to the appointment of a lead plaintiff if such work conferred “a 

 8   substantial  benefit  to  the  class,”  623  F.3d  82,  87  (2d  Cir.  2010),  the 

 9   district  court  explained  that  Flanagan  was  not  entitled  to  its  fee 

10   because  “th[e]  record  does  not  establish  that  services  rendered  by 

11   [Flanagan] were for the benefit of the class.” App. 207‐209. 

12          On  July  3,  2013,  the  district  court  denied  Flanagan’s  motion 

13   for  reconsideration, noting  that  “while  [Flanagan]  undoubtedly did 

14   work  pertaining  to  the  litigation,  it  has  not  identified  any 

15   meaningful  contribution  that  was  not  covered  by  lead  counsel.” 

16   App. 255.  On August 1, 2013, Flanagan filed a notice of appeal from 

17   the district court’s April 8, April 11, and July 3 orders. 


18                                      DISCUSSION 

19          The Second Circuit reviews a district court’s decision to grant 

20   or  deny  an  award  of  attorneys’  fees  for  abuse  of  discretion, 

21   reviewing de novo any rulings of law. Union of Needletrades, Indus. & 

22   Textile Emps. AFL‐CIO, CLC v. INS, 336 F.3d 200, 203 (2d Cir. 2003).  

23   Here,  Flanagan  argues  that  the  district  court  made  an  error  of  law 
     10                                                                   No. 13‐2919

 1   when it applied Victor and rejected Lead Plaintiffs’ contentions that 

 2   Flanagan’s  contributions  to  the  class  entitled  the  firm  to  its 

 3   requested  fee.    Flanagan  argues  that  the  proper  standard  for 

 4   assessing  Flanagan’s  fee  application  is  not  the  “substantial  benefit” 

 5   test  outlined  in  Victor  but  rather  a  standard  of  deference  to  lead 

 6   plaintiffs,  as  outlined  by  the  Third  Circuit  in  In  re  Cendant 

 7   Corporation  Securities  Litigation,  404  F.3d  173,  199  (3d  Cir.  2005) 

 8   (“Cendant  II”).    Since  the  firm’s  fee  request  was  based  on  work 

 9   completed  after  the  appointment  of  lead  plaintiff  and  Victor  only 

10   defines the standard for requests based on non‐lead counsel’s work 

11   prior to such appointment, Flanagan argues that the Second Circuit 

12   should apply Cendant II’s analytical framework.  We decline to adopt 

13   a  categorical  reading  of  Victor  to  the  effect  that  its  standard  is  only 

14   relevant  for  work  done  before  the  appointment  of  a  lead  plaintiff. 

15   Under  the  circumstances  presented  in  this  case,  however,  we  agree 

16   that the district court should have applied a standard of deference to 

17   lead plaintiff’s determination. 

18         I.      The Victor Standard 

19              Under  the  “common  fund  doctrine,”  attorneys  whose  work 

20   produces  a  common  fund  benefitting  a  group  of  plaintiffs  may 

21   receive reasonable attorneys’ fees from that fund. Victor, 623 F.3d at 

22   86.   This doctrine  frequently applies  in  the  context  of  a  class  action 

23   lawsuit. Id. 
     11                                                                   No. 13‐2919

 1             Under  the  Private  Securities  Litigation  Reform  Act  of  1995 

 2   (“PSLRA”),  15  U.S.C.  §  78u‐4,  the  district  court  appoints  the  lead 

 3   plaintiff  of  a  class  action  and  that  plaintiff,  in  turn,  selects  lead 

 4   counsel,  subject  to  approval  of  the  court.  15  U.S.C.  §§  78u‐

 5   4(a)(3)(B)(i),  78u‐4(a)(3)(B)(v).    The  district  court  then  acts  “as  a 

 6   fiduciary who must serve as a guardian of the rights of absent class 

 7   members.” Goldberger v. Integrated Res., Inc., 209 F.3d 43, 52 (2d Cir. 

 8   2000) (quoting City of Detroit v. Grinnell Corp., 560 F.2d 1093, 1099 (2d 

 9   Cir. 1997); see In re “Agent Orange” Prod. Liab. Litig., 818 F.2d 216, 221 

10   (2d Cir. 1987) (acknowledging “the court’s role as guardian of class 

11   rights  in  relation  to  settlement  review”).    Congress  enacted  the 

12   PSLRA  to  reduce  the  frequency  of  meritless  and  abusive  securities 

13   lawsuits.  See  Amgen  Inc.  v.  CT  Ret.  Plans  &  Trust  Funds,  133  S.  Ct. 

14   1184, 1200 (2013); Simon DeBartolo Grp., L.P. v. Richard E. Jacobs Grp., 

15   Inc.,  186  F.3d  157,  166‐67  (2d  Cir.  1999).    Among  the  PSLRA’s 

16   provisions  designed  to  mitigate  abusive  lawsuits  are  limitations  on 

17   attorneys’  fees.  15  U.S.C.  §  78u‐4(a)(6);  see  Amgen  Inc.,  133  S.  Ct.  at 

18   1200.  

19             In  Victor,  the  Second  Circuit  set  forth  certain  standards  for 

20   allocating  attorneys’  fees  to  non‐lead  counsel  under  the  PSLRA. 

21   Victor,  623  F.3d  at  86‐7.    Victor  held,  as  noted  above,  that  non‐lead 

22   counsel are entitled to reasonable attorneys’ fees for work completed 

23   prior to the appointment of a lead plaintiff if such work conferred “a 
     12                                                                   No. 13‐2919

 1   substantial  benefit  on  the  class.”  Id.  at  86.    Victor,  however, did  not 

 2   address  the  framework  for  analyzing  a  fee  request  from  non‐lead 

 3   counsel for work completed after the appointment of lead plaintiff, 

 4   nor the narrower question presented by this case of what framework 

 5   should  apply  when  that  request  is  part  of  a  general  fee  allocation 

 6   that  complies  with  an  ex  ante  agreed‐upon  percentage‐of‐the‐fund 

 7   cap. 

 8         II.      The Cendant II Standard 

 9               In  Cendant  II,  the  Third  Circuit  held  that  the  district  court 

10   must  afford  a  “presumption  of  correctness”  to  a  lead  plaintiff’s 

11   decision  not  to  award  fees  to  non‐lead  counsel  for  its  work 

12   performed  after  lead  plaintiff’s  appointment.  404  F.3d  at  199.    In 

13   reaching this determination, the Third Circuit relied broadly on the 

14   proposition  that,  whereas  courts  bear  the  responsibility  for 

15   determining non‐lead counsel’s fees for work performed prior to the 

16   appointment  of  lead  plaintiff,  post‐appointment  “the  primary 

17   responsibility  for  compensation  shifts  from  the  court  to  that  lead 

18   plaintiff.”  Id.  at  197.    There  are  important  distinctions  between 

19   Cendant II and the present case – in particular that Flanagan asks us 

20   to afford a presumption of correctness to lead plaintiff’s decision to 

21   award  fees  rather  than  to  deny  such  fees.    Nevertheless,  we  agree 

22   that  Cendant  II’s  presumption  of  correctness,  rather  than  Victor’s 

23   “substantial benefit” test, properly applies in the circumstances here, 
     13                                                              No. 13‐2919

 1   where  a  fee  request  emanates  from  non‐lead  counsel  for  work 

 2   completed  after  lead  plaintiff’s  appointment  and  lead  plaintiffs 

 3   advocate  for  non‐lead  counsel  to  receive  a  portion  of  a  previously‐

 4   capped percentage‐of‐the‐fund award.  

 5          Cendant II’s approach recognizes that lead plaintiffs and their 

 6   counsel  are  better  positioned  than  the  court  to  “determine  how 

 7   much  non‐lead  counsel’s  efforts,  as  opposed  to  lead  counsel’s 

 8   independent  work,  contributed  to  the  final  work  product”  and  to 

 9   “attach a dollar value to that contribution.” Id. at 201 n.17; see Victor, 

10   623 F.3d at 90 (“[L]ead counsel is typically well‐positioned to weigh 

11   the relative merit of other counsel’s contributions . . . .”).  Cendant II’s 

12   approach  also  aligns  with  the  PSLRA’s  conception  of  the  lead 

13   plaintiff as the driver of and decisionmaker for the class action. See 

14   Cendant  II,  404  F.3d  at  197  (noting  the  responsibility  the  PSLRA 

15   places on the lead plaintiff to select and retain representation for the 

16   entire class); see also S. Rep. No. 104‐98, at 10 (1995) (explaining that 

17   the lead plaintiff “should drive the litigation”).  

18          To  be  sure,  the  circumstances  of  this  case  are  different  from 

19   those  in  Cendant  II  because  Cendant  II  involved  a  lead  plaintiff’s 

20   contention  that  non‐lead  counsel  was  not  entitled  to  fees.  Id.    We 

21   adopt the standard articulated in Cendant II in the circumstances of 

22   this case (where lead plaintiffs and lead counsel seek to compensate 

23   other counsel as part of a capped percentage‐of‐the‐fund recovery).  
     14                                                                     No. 13‐2919

 1   We  need  not  decide  whether  that  standard  applies  in  this  Circuit 

 2   under  the  circumstances  presented  in  Cendant  II  (where  class 

 3   representatives  and  class  counsel  argue  that  other  counsel  is  not 

 4   entitled  to  fees  that,  if  paid,  would  diminish  class  members’ 

 5   recovery)  or  under  any  other  post‐appointment  circumstances  (for 

 6   example, where lead plaintiffs and counsel advocate payment of fees 

 7   to other counsel that would be expected to reduce payments to class 

 8   members; or where they seek to deny fees to other counsel and those 

 9   fees would come out of class counsel’s pockets).1   

10             Here,  Lead  Plaintiffs  and  Lead  Counsel  argued  that 

11   Flanagan’s contributions merited the fee denied by the district court.  

12   A  lead  plaintiff  is  unlikely  to  argue  in  favor  of  a  fee  award  to  an 

13   undeserving  attorney,  given  that  the  fee  award  reduces  the  lead 

14   plaintiff’s recovery.   

15             Moreover,  Lead  Plaintiffs  and  Co‐Lead  Counsel  included 

16   Flanagan  in  a  request  for  a  capped  percentage  of  class  recovery  – 

17   one  to  which  all  Lead  Plaintiffs  and  all  counsel  had  agreed  ex  ante.  

18   Had  Flanagan  (and  its  hours  of  work)  not  been  included  in  such 


           We  expressly  reject  Cendant  II’s  suggestion  that  one  reason  for 
           1

     deferring to the discretion of lead plaintiffs and lead class counsel is that 
     they  will  often  be  “repeat  players  in  the  securities  class  action  business” 
     and  will  therefore  seek  to  “maintain  good  relations  with  the  rest  of  the 
     securities  plaintiffs’  bar.”  Cendant  II,  404  F.3d  at  199.  This  seems  to  be 
     backwards. These considerations should not bear upon the decisions of a 
     fiduciary and invite corruption. 
     15                                                                    No. 13‐2919

 1   request,  it  seems  highly  likely  that  Co‐Lead  Counsel  would  have 

 2   applied  for  the  same  6.56%  of  the  settlement  fund,  in  accordance 

 3   with  the  retainer  agreements.    The  lodestar  multiplier  used  as  a 

 4   check  on  the  percentage  recovery  would  have  been  slightly  higher, 

 5   but  Co‐Lead  Counsel  presumably  would  have  expected  the  district 

 6   court to award the requested fee nonetheless given the relatively low 

 7   overall  percentage  and  the  result  obtained  for  the  class.    In  these 

 8   circumstances,  the  request  that  a  portion  of  the  percentage  be 

 9   awarded  to  Flanagan  is  best  viewed  as  one  that  was  expected  to 

10   diminish  Co‐Lead  Counsel’s  recovery,  as  opposed  to  that  of  class 

11   members.  It is therefore unlikely that Co‐Lead Counsel would have 

12   argued in favor of this fee award had Flanagan been underserving.2  

13   Furthermore,  lead  plaintiffs  and  lead  counsel  are  also  bound  by  a 

14   fiduciary  duty  to  the  class  and  would  breach  that  duty  by  arguing 

15   that  the  class’s  recovery  should  be  reduced  by  undeserved 

16   attorneys’ fees. 

17             The  presumption  of  correctness  is  also  rebuttable.    We  agree 

18   with  Cendant  II  that  even  when  the  presumption  of  correctness 


            Because  the  district  court  excised  the  portion  of  the  percentage  fee 
           2

     request  that  it  attributed  to  Flanagan,  an  award  to  Flanagan  at  this 
     juncture  would  effectively  diminish  class  recovery  vis‐à‐vis  the  result  of 
     the  district  court’s  orders,  but  this  should  be  disregarded  because  the 
     expectations of lead counsel and lead plaintiffs at the time the request was 
     made  matter  in  determining  whether  deference  to  that  request  was 
     appropriate. 
     16                                                                  No. 13‐2919

 1   applies,  it  may  be  refuted  through  a  prima  facie  showing  that  the 

 2   proposed  fee  is  either  procedurally  improper,  because  the  lead 

 3   plaintiff  (a)  breached  fiduciary  duties  by  proposing  an  allocation 

 4   motivated  by  an  interest  other  than  the  best  interest  of  the  class  or 

 5   (b)  breached  fiduciary  duties  by  failing  to  “carefully  consider  and 

 6   reasonably  investigate”  non‐lead  counsel’s  fee  request,  or  that  the  

 7   proposed  fee  allocation  is  substantively  improper  because  it  was 

 8   clearly  excessive  in  light  of  the  actual  contributions  and  reasonable 

 9   expectations  of  non‐lead  counsel.  Id.  at  200.    As  to  the  latter 

10   question—whether  the  fee  is  clearly  excessive—we  note  that  the 

11   common‐fund  inquiry  from  Victor,  whether  non‐lead  counsel 

12   conferred “a substantial benefit on the class,” Victor, 623 F.3d at 87, 

13   remains highly relevant.  Further, we note in passing that failure to 

14   file  a  notice  of  appearance  can  indeed  be  relevant  to  this  latter 

15   inquiry: the filing of a notice of appearance serves to keep a district 

16   court apprised of which counsel are contributing to the litigation of a 

17   class  action  suit,  which  in  turn  facilitates  the  court  as  serving  as  a 

18   “guardian of class rights.” In re “Agent Orange,” 818 F.2d at 221.  

19          We  further  highlight  an  important  distinction  between 

20   Cendant  II  and  this  case  that  bears  on  the  process  of  rebutting  a 

21   presumption  of  correctness.    In  Cendant  II,  in  which  lead  plaintiffs 

22   sought  to  deny  a  fee  award  to  non‐lead  counsel,  non‐lead  counsel 

23   served as a natural party to seek to rebut the presumption: thus, the 
     17                                                               No. 13‐2919

 1   adversarial  process  could  serve  to  protect  the  interests  of  the  class 

 2   and ensure that fee awards reflected the contribution of the relevant 

 3   parties.    In  contrast,  in  this  case,  where  non‐lead  counsel,  lead 

 4   counsel,  and  lead  plaintiffs  all  seek  the  same  outcome,  there  is  no 

 5   natural  party  with  incentive  to  make  a  prima  facie  showing 

 6   rebutting the presumption of correctness.   

 7          In  Cendant  I,  the  Third  Circuit  addressed  a  similar  situation, 

 8   noting  that  “there  is  an  arguable  tension  between  the  presumption 

 9   of  reasonableness  accorded  the  arrangement  between  the  Lead 

10   Plaintiff and properly selected counsel and the duty imposed on the 

11   Court  by  the  Reform  Act,  15  U.S.C.  §  78u‐4,  to  insure  ‘[t]hat  total 

12   attorneys’ fees and expenses awarded by the court to counsel for the 

13   plaintiff  class  shall  not  exceed  a  reasonable  percentage  of  the 

14   amount  of  any  damages  and  prejudgment  interest  actually  paid  to 

15   the class.’” In re Cendant Corp. Litig., 264 F.3d 201, 283 (3d Cir. 2001) 

16   (“Cendant I”).   

17          In light of this tension, we observe that the district court must 

18   be  mindful  that  it  must  act  “as  a  guardian  of  the  rights  of  absent 

19   class  members,”  Goldberger,  209  F.3d  at  52,  in  assessing  whether  a 

20   presumption  of  correctness  has  been  properly  refuted  and  then,  if 

21   indeed it has, determining on its own the appropriate fee allocation. 

22   That  role  may  require  more  where,  as  here,  no  natural  party  may 
     18                                                                No. 13‐2919

 1   step forward seeking to rebut a presumption of correctness or argue 

 2   against a fee allocation. 

 3            In  this  case,  the  district  court  should  have  afforded  a 

 4   rebuttable  presumption  of  correctness  to  Lead  Plaintiffs’  proposed 

 5   allocation  of  fees  to  Flanagan.    Lead  Plaintiffs  consistently 

 6   maintained, in submissions before the court and through statements 

 7   made by Co‐Lead Counsel, that Flanagan’s fee was reasonable both 

 8   with  respect  to  the  amount  of  work  done  and  in  light  of  the  firm’s 

 9   overall  contribution  to  the  class.    While  the  district  court  is  still 

10   tasked  with  overseeing  the  compensation  decisions  of  Lead 

11   Plaintiffs,  those  decisions  were  nonetheless  entitled  to  greater 

12   deference than they received.  

13         III.   Sharing Prohibition 

14            We  are  also  troubled  by  the  district  court’s  order  prohibiting 

15   Co‐Lead Counsel from sharing their fees with Flanagan.  While we 

16   appreciate  the  district  court’s  understanding  of  its  role  as  guardian 

17   of  class  rights,  we  note  that  if  Lead  Counsel  were  to  share  with 

18   Flanagan a portion of their own awarded fee, such an arrangement 

19   would  not  reduce  class  recovery  at  all.    Where,  as  here,  there  has 

20   been  no  suggestion  of  corruption  or  collusion  by  class  counsel,  we 

21   can  see  no  reason  to  interfere  in  any  decision  Co‐Lead  Counsel 

22   might make to share their own portion of fees with a law firm that 

23   produced work at Co‐Lead Counsel’s behest. 
     19                                                             No. 13‐2919

 1         IV.   Abuse of Discretion 

 2           Because  we  hold  that  the  standard  set  forth  in  Cendant  II 

 3   applies  to  fee  applications  from  non‐lead  counsel  for  work 

 4   completed  after  the  appointment  of  lead  plaintiff  and  lead  counsel

 5   where the fee to non‐lead counsel is one part of a capped percentage 

 6   of  a  common  fund,  we  have  no  reason  to  address  Flanagan’s 

 7   alternative  argument  that,  even  if  Victor  provides  the  proper 

 8   standard, the district court misapplied that standard. 

 9           With  Lead  Plaintiffs’  and  Co‐Lead  Counsel’s  support, 

10   Flanagan  seeks  compensation  for  work  completed  after  the 

11   appointment  of  Lead  Plaintiff  and  Co‐Lead  Counsel.  We  remand 

12   this  matter  to  the  district  court  for  a  reevaluation  of  Flanagan’s 

13   entitlement  to  this  compensation  under  the  standard  of  deference 

14   articulated in this opinion. 


15                                CONCLUSION 

16           For the reasons stated above, we VACATE the district court’s 

17   orders  denying  Flanagan’s  fee  request  and  REMAND  for  further 

18   proceedings consistent with this opinion.